DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on June 27, 2022 are entered into the file. Currently, claims 1, 2, 9, 10, 15, 18, and 20 are amended; claims 13 is withdrawn; resulting in claims 1-12 and 14-20 pending for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 9 of claim 1, the limitation reciting “wherein the thickness of the water-based ink layer vary at each halftone dot” should read --wherein the thickness of the water-based ink layer varies at each halftone dot--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation reciting “a water-based ink layer directly formed on part of the label base material and having a large number of halftone dots reproducibility of 50 to 95%” is indefinite because it is not understood what is meant by the phrase “a large number of halftone dots reproducibility”.
In looking to paragraph [0050] of the instant specification, the water-based ink layer (13) is said to be formed by applying a large number of halftone dots (20), wherein the halftone dots appear to correspond to discrete zones of printed ink (see Figs. 4-6). The instant specification further explains that “halftone dot reproducibility” means the proportion of zones where the water-based ink layer is actually formed relative to the zones where the formation of the water-based ink layer on the label base material is attempted [0014].
It is not clear if this limitation of claim 1 is intended to require that the water-based ink layer is formed as a large number of printed dots, or if the claim is intended to require that the water-based ink layer has a halftone dot reproducibility of 50 to 95%. Based on the limitation in line 9 of claim 1 which further limits the halftone dots, the claim appears to intend to recite both of the above limitations. For the purposes of applying prior art, the aforementioned limitation is interpreted to mean “a water-based ink layer directly formed on part of the label base material and having a large number of halftone dots and a halftone dot reproducibility of 50 to 95%”.
Regarding claim 18, the limitations in lines 7-11 of claim 18 reciting “when the water-based ink layer is colorless, a design is shown by both the first solvent-based ink layer and the second solvent-based ink layer; and when the water-based ink develops a color, a background color of the water-based ink layer is shown by both the first solvent-based ink layer and the second solvent-based ink layer” is indefinite in view of the limitation of claim 9 requiring that both the first and second solvent-based ink layers are opaque. Specifically, it is not clear how the second solvent-based ink layer can be seen through the first solvent-based ink layer if the first solvent-based ink layer is opaque.
In looking to paragraphs [0019] and [0025] of the as-filed specification, it is understood that the label is viewed from the label base material side such that the second solvent-based ink layer (15; solvent-based ink cover layer) is positioned behind the first solvent-based ink layer (14; solvent-based ink base layer), which is positioned behind the water-based ink layer (13), which is arranged on the back surface of the label base material. Based on this layer arrangement and the limitation of claim 9 requiring that the first solvent-based ink layer is opaque, there appear to be additional unrecited elements disclosed in the instant specification that are essential to achieving the claimed configuration wherein the second solvent-based ink layer displays a design or a background color.
According to the instant specification, the label base material is preferably composed of a colorless, transparent shrinkable film [0029]. The first solvent-based ink layer (14) is said to be preferably formed so as to cover 50% or more, more preferably 70% or more, of the water-based ink layer (13), so that there may be a portion where the first solvent-based ink layer (14) is not present on the back side of the water-based ink layer (13) [0022]. Both of these features appear to be essential for enabling the second solvent-based ink layer to be visible through the underlying layers (i.e. to show a design or a background color), however, neither of these features are currently recited in the claims.
For the purposes of applying prior art, any label having a transparent base film and a first solvent-based ink that is formed so as to cover less than 100% of the surface of the second solvent-based ink is interpreted to meet the limitations directed to the second solvent-based ink showing a design or a background color.
Regarding claims 2-12, 14-17, 19, and 20, the claims are rejected based on their dependency on claims 1 and 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uno et al. (JP 2001-296805, cited on IDS) as evidenced by Dyne Technology (“Using DYNE Test Marker Pens to Measure Substrate Surface Energy” https://dynetesting.com/wp-content/uploads/ 2012/04/User-Instructions-Dyne-test-pens.pdf, hereinafter “Dyne”) and Paint & Coatings Industry (“Dynamic Surface Tension and Surface Energy and Ink Formulations and Substrates”, https://www.pcimag.com/articles/ 85879-dynamic-surface-tension-and-surface-energy-in-ink-formulations-and-substrates, hereinafter “PCI”).
Regarding claims 1 and 12, Uno et al. teaches a heat-shrinkable label comprising a heat-shrinkable film (1; label base material), a water-based ink printing layer (2a; water-based ink layer) directly formed on part of the heat-shrinkable film, a second water-based ink printing layer (2b; first solvent-based ink layer) formed so as to cover the water-based ink layer (2a), and a solvent-based topcoat layer (3; second solvent-based ink layer) formed so as to cover both the water-based ink layer (2a) and the second water-based ink layer (2b) (Fig. 1, [0021], [0031]).
Uno et al. teaches that the water-based inks contain a binder resin and a water-based solvent as the vehicle for coloring agents such as dyes or pigments, wherein the water-based solvent includes water and a mixed solvent of water and a water-miscible organic solvent [0021]. Thus, the water-based ink printing layer (2a) corresponds to the claimed water-based ink layer, and the water-based ink printing layer (2b) corresponds to the claimed first solvent-based ink layer. Uno et al. further teaches that the topcoat layer (3) is formed of a topcoat composition containing a resin and an organic solvent [0031].
With respect to the claimed dyne level of the label base material, Uno et al. teaches that the heat-shrinkable film (1; label base material) may be a plastic film, such as a polyester film made of polyethylene terephthalate, a styrene-based film made of a styrene-butadiene block copolymer, or an olefin-based film such as polypropylene [0015]. As evidenced by Dyne, the surface energy of polymeric substrates such as polypropylene, polyethylene, polystyrene, and styrene-butadiene copolymers (ABS) typically fall within the range of 30-34 mN/m. Thus, the heat-shrinkable film of Uno et al. would inherently have a dyne level within the claimed range.
With respect to the claimed halftone dot reproducibility of the water-based ink layer, Uno et al. teaches that water-based inks are used to avoid safety and environmental pollution problems associated with the use of solvent-based inks [0004]. Uno et al. further teaches that plastic films used as packaging materials generally repel water, thus requiring anchor coating agents to be applied in order to achieve suitable printability for water-based inks [0004]. PCI teaches that conventional water-based inks have high inherent surface tension values due to water having a surface tension in the range of 72 dynes/cm (p. 2). PCI further teaches that surface tension is the factor that dictates whether an ink coating will wet and spread over, or retract from, a solid surface, wherein the surface tension of the ink must be lower than the wetting tension of the substrate in order to attain good printability or ink lay down (p. 1, 3).
Thus, one of ordinary skill in the art would clearly recognize that using a combination of a low surface energy plastic film with no anchor coating agent and a standard water-based ink as taught by Uno et al. would inherently result in a halftone dot reproducibility within the claimed range due to the difference in surface energy between the uncoated plastic film and the water-based ink.
With respect to the claimed thickness of water-based ink layer, it is noted that the instant specification at paragraph [0009] recognizes that when water-based ink is repelled on the label base material, the halftone dot reproducibility of the water-based ink layer is lowered and, accordingly, the thickness variation of the water based ink layer increases. Uno et al. similarly teaches that plastic films generally repel water-based ink, and that the water-based ink layer (2a) is a layer representing characters, figures, patterns, etc. ([0004], [0014]). Therefore, the discrete areas where the water-based ink layer is formed correspond to the claimed halftone dots. Since the lowered halftone dot reproducibility is determined to be an inherent property of the water-based ink formed on the low surface energy plastic film taught by Uno et al., the variation in thickness of each halftone dot would also be inherently achieved by the label of Uno et al. due to the difference in surface energy between the film and the ink.
Regarding claim 11, Uno et al. teaches all of the limitations of claim 1 above and further teaches that the second water-based ink printing layer (2b; first solvent-based ink layer) can include a curing agent in order to improve the water resistance of the ink ([0008], [0022]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2014-038283, previously cited) as evidenced by Dyne (“Using DYNE Test Marker Pens to Measure Substrate Surface Energy”, cited above) and PCI (“Dynamic Surface Tension and Surface Energy and Ink Formulations and Substrates”, cited above).
Regarding claims 1 and 12, Arai et al. teaches a label (10) comprising a label base material (11) having a fluorescent ink layer (12), a transparent medium layer (14), a color ink layer (13), and an overcoat layer (17) are formed in that order on the base material (Fig. 5, [0030]). Arai et al. teaches that each of the fluorescent ink layer, the transparent medium layer, the color ink layer, and the overcoat layer can be formed by using a conventionally known solvent-based ink or water-based ink ([0039], [0044], [0049], [0050]). Thus, the fluorescent ink layer that is formed directly on the label base material corresponds to the claimed water-based ink layer, either the transparent medium layer or the color ink layer corresponds to the first solvent-based ink layer, and the overcoat layer corresponds to the claimed second solvent-based ink layer (see Fig. 5, reproduced below).
Although Arai et al. does not expressly teach that the solvent-based inks are organic solvent based inks, the reference teaches that any solvent can be used as long as the binder resin and coloring material can be dispersed and that after applying the ink on the label base material, the solvent can be volatilized and removed to form an ink layer [0039]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate solvent the solvent-based inks, such as an organic solvent, according to the type of binder resin and coloring material to be dispersed and the desired volatility of the solvent.

    PNG
    media_image1.png
    240
    577
    media_image1.png
    Greyscale

Fig. 5 of Arai et al. (JP 2014-038283) showing a label (10) comprising a transparent label base material (11) having a fluorescent ink layer (12), a transparent medium layer (14), a color ink layer (13), and an overcoat layer (17) formed on a back surface side thereof.

With respect to the claimed dyne level of the label base material, Arai et al. teaches that the label base material may be a shrinkable base material (heat shrinkable film) made of a resin film such as polyester-based resins (e.g. polyethylene terephthalate), polyolefin-based resins (e.g. polyethylene, polypropylene), or polystyrene-based resins (e.g. styrene-butadiene copolymer) [0035]. As evidenced by Dyne, the surface energy of polymeric substrates such as polypropylene, polyethylene, polystyrene, and styrene-butadiene copolymers (ABS) typically fall within the range of 30-34 mN/m. Thus, since the shrinkable base material of Arai et al. is not coated with an anchor coating agent or a primer and does not undergo any pretreatment, the label base material would inherently have a dyne level within the claimed range.
With respect to the claimed halftone dot reproducibility of the water-based ink layer, Arai et al. teaches that the fluorescent ink layer (12; water-based ink layer) can be formed by using any conventionally known water-based fluorescent ink [0039]. PCI teaches that conventional water-based inks have high inherent surface tension values due to water having a surface tension in the range of 72 dynes/cm (p. 2). PCI further teaches that surface tension is the factor that dictates whether an ink coating will wet and spread over, or retract from, a solid surface, wherein the surface tension of the ink must be lower than the wetting tension of the substrate in order to attain good printability or ink lay down (p. 1, 3).
Thus, one of ordinary skill in the art would clearly recognize that using a combination of a low surface energy plastic film having no primer or pretreatment and a standard water-based ink as taught by Arai et al. would inherently result in a halftone dot reproducibility within the claimed range due to the difference in surface energy between the untreated resin film and the water-based ink.
With respect to the claimed thickness of water-based ink layer, it is noted that the instant specification at paragraph [0009] recognizes that when water-based ink is repelled on the label base material, the halftone dot reproducibility of the water-based ink layer is lowered and, accordingly, the thickness variation of the water based ink layer increases. Arai et al. similarly teaches that the fluorescent ink layer (12) can be formed in any pattern depending on the design [0019]. Therefore, the discrete areas where the fluorescent ink layer is formed correspond to the claimed halftone dots. Since the lowered halftone dot reproducibility is determined to be an inherent property of the water-based ink formed on the low surface energy plastic film taught by Arai et al., the variation in thickness of each halftone dot would also be inherently achieved by the label of Arai et al. due to the difference in surface energy between the film and the ink.
Claims 5-10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2014-038283, previously cited) as applied to claim 1 above, and further in view of Nakashima et al. (US 6,228,804, previously cited).
Regarding claims 5-7, Arai et al. teaches all of the limitations of claim 1 above but does not expressly teach that the fluorescent ink layer (12; water-based ink layer) contains microcapsules. However, in the analogous art of printed color-changing materials, Nakashima et al. teaches a variety of configurations of a color-change material (1) comprising a reversibly thermochromic layer (2, 21) (Abstract, Figs. 1-9). Nakashima et al. teaches that these color-change materials can effectively exhibit a complex color change effect by thermally changing their colors with changing ambient temperatures, and can be used in a wide variety of applications such as designs, ornaments, toys, etc. (col 1, Ln 23-51).
Nakashima et al. teaches that the reversibly thermochromic ink for forming the reversibly thermochromic layer is a water-based ink that comprises a microcapsular pigment containing a reversibly thermochromic material (heat sensitive microcapsules) (col 13, Ln 11-48). Nakashima et al. teaches that the thermochromic material can be made chemically and physically stable by microencapsulation, and that the microcapsules suitable for use in such printing applications generally have a particle diameter from 0.1 to 100 µm (col 3, Ln 55-col 4, Ln 2), which overlaps the range of claim 7. Similar to Arai et al., Nakashima et al. also teaches that the reversibly thermochromic layer can contain additional colorants such as fluorescent dyes and pigments as necessary to achieve a wider variety of color tones (col 10, Ln 59-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label of Arai et al. by providing reversibly thermochromic microcapsules into the water-based ink layer, as taught by Nakashima et al., in order to create a complex color-change effect where the color of the water-based ink can be adjusted by changing the ambient temperature of the label.
Regarding claims 8, 9, and 17, Arai et al. in view of Nakashima et al. teaches all of the limitations of claims 6 and 7 above. As noted above with respect to claim 1, Arai et al. teaches that each of the fluorescent ink layer (12), the transparent medium layer (14), the color ink layer (13), and the overcoat layer (17) can be formed by using a conventionally known solvent-based ink or water-based ink ([0039], [0044], [0049], [0050]).
Arai et al. further teaches that when the overcoat layer functions as a back printing layer, a white pigment such as titanium dioxide (i.e. an opacifying agent) can be added [0050]. Thus, the overcoat layer corresponding to the second solvent-based ink layer is an opaque print layer.
Arai et al. further teaches that the transparent medium layer (14) can be formed from a transparent ink containing no coloring material ([0049]), such that the transparent media layer provided over the fluorescent ink layer (12; water-based ink layer) can correspond to the claimed first solvent-based ink layer that is a colorless, transparent print layer.
Alternatively, Arai et al. teaches that the color ink layer (13) can be formed from an ink containing a non-fluorescent color material, wherein examples of the non-fluorescent color material include a white pigment such as titanium dioxide [0046]. Thus, the color ink layer can correspond to the claimed first solvent-based ink layer that is an opaque print layer, wherein the first solvent-based ink layer can also contain the same coloring material as that of the second solvent-based ink layer (i.e. titanium dioxide).
Regarding claims 10 and 18, Arai et al. in view of Nakashima et al. teaches all of the limitations of claims 8 and 9 above, and although Arai et al. does not expressly teach that the water-based ink layer is capable of changing color, Nakashima et al. teaches that the water-based reversibly thermochromic ink may undergo a reversible color change between a colorless and a colored state or between a colored and a colorless state at a predetermined temperature (col 8, Ln 43-47; col 9, Ln 25-37; col 13, Ln 11-32). Thus, the combination of Arai et al. and Nakashima et al. teaches a fluorescent ink layer (12; water-based ink layer) containing reversibly thermochromic material that can either change between a colorless and a colored state or between a colored and a colorless state at a predetermined temperature.
Thus, with respect to claim 10, in the embodiment wherein the transparent medium layer (14) of Arai et al. corresponds to the claimed colorless, transparent first solvent-based ink layer, when the modified fluorescent ink layer is in a colorless state, a design can be shown through the transparent label base material by at least the color ink layer (13) and the topcoat layer (17). And when the modified fluorescent ink layer develops a color, a background color of the fluorescent ink layer can be shown by at least the topcoat layer (see [0024] and Fig. 5 of Arai et al.).
Alternatively, with respect to claim 18, in the embodiment wherein the color ink layer (13) of Arai et al. corresponds to the claimed opaque first solvent-based ink layer, when the modified fluorescent ink layer is in a colorless state, a design can be shown through the transparent label base material by at least the color ink layer (13) and the topcoat layer (17). Because the color ink layer is only provided over the region where the fluorescent ink layer is formed, the opaque color ink does not entirely block the visibility of the topcoat layer (see [0020] and Fig. 5 of Arai et al.). Similarly, when the modified fluorescent ink develops a color, a background color of the fluorescent ink layer can be shown by at least the topcoat layer.

Claims 1-4, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (JP 6499462, machine translation via EPO provided) in view of Uno et al. (JP 2001-296805, cited on IDS), and as evidenced by Dyne (“Using DYNE Test Marker Pens to Measure Substrate Surface Energy”, cited above) and PCI (“Dynamic Surface Tension and Surface Energy and Ink Formulations and Substrates”, cited above).
Regarding claims 1 and 12, Ishida et al. teaches a plastic label (1) comprising a label substrate (2; label base material), a transparent printing layer (4; water-based ink layer) directly formed on part of the label substrate, a metal pigment-containing printing layer (5; first solvent-based ink) formed above the label substrate so as to cover the transparent printing layer, and a protective printing layer (6) formed above the label substrate so as to cover the transparent printing layer and the metal pigment-containing printing layer (Fig. 1, [0015], [0190]).
Ishida et al. teaches that the transparent printing layer is a printing layer formed of an aqueous ink and that the metal pigment-containing printing layer is an oil-based ink containing an organic solvent ([0013], [0019], [0141]), thus satisfying the limitation requiring that the first solvent-based ink is an organic solvent based ink layer.
With respect to the claimed dyne level of the label base material, Ishida et al. teaches that the label substrate (1; label base material) may be a plastic heat-shrinkable film, such as a polyolefin-based film made of polyethylene or polypropylene, or a polystyrene-based film ([0168]-[0172]). As evidenced by Dyne, the surface energy of polymeric substrates such as polypropylene, polyethylene, and polystyrene typically fall within the range of 30-34 mN/m. Thus, the heat-shrinkable film of Ishida et al. would inherently have a dyne level within the claimed range.
With respect to the claimed halftone dot reproducibility of the water-based ink layer, Ishida et al. teaches that the content of water in the aqueous ink is preferably 30 to 70% with respect to the total weight of the aqueous ink ([0034]-[0035]). PCI teaches that conventional water-based inks have high inherent surface tension values due to water having a surface tension in the range of 72 dynes/cm (p. 2). PCI further teaches that surface tension is the factor that dictates whether an ink coating will wet and spread over, or retract from, a solid surface, wherein the surface tension of the ink must be lower than the wetting tension of the substrate in order to attain good printability or ink lay down (p. 1, 3).
Thus, one of ordinary skill in the art would clearly recognize that using a combination of a low surface energy plastic film with a standard water-based ink as taught by Ishida et al. would inherently result in a halftone dot reproducibility within the claimed range due to the difference in surface energy between the uncoated plastic film and the water-based ink.
With respect to the claimed thickness of water-based ink layer, it is noted that the instant specification at paragraph [0009] recognizes that when water-based ink is repelled on the label base material, the halftone dot reproducibility of the water-based ink layer is lowered and, accordingly, the thickness variation of the water based ink layer increases. Ishida et al. further teaches that the transparent printing layer (4) is formed on a part of a surface of the label substrate, and illustrates the transparent printing layer being formed in multiple discrete areas (halftone dots) (Fig. 1, [0015]). Since the lowered halftone dot reproducibility is determined to be an inherent property of the water-based ink formed on the low surface energy plastic film taught by Ishida et al., the variation in thickness of each halftone dot would also be inherently achieved by the label of Ishida et al. due to the difference in surface energy between the film and the ink.
Although Ishida et al. teaches that the protective printing layer (6) is formed so as to cover the transparent printing layer (4) and the metal pigment-containing printing layer (5) and may be a white background printing layer or a transparent protective printing layer ([0193]-[0194]), the reference does not expressly teach that the protective printing layer is an organic solvent based ink layer.
However, in the analogous art of printed heat-shrinkable labels, Uno et al. teaches a heat-shrinkable label comprising a heat-shrinkable film (1) printed with at least one ink printing layer (2a, 2b), and a solvent-based topcoat layer (3, 13; second solvent-based ink layer) formed so as to cover the one or more ink printing layers (Figs. 1-2, [0013], [0037]). Similar to Ishida et al., Uno et al. teaches that the topcoat layer can either be a transparent top coat layer or can contain a coloring pigment (e.g. white pigment) to serve as a background for patterns produced by the underlying ink printing layer ([0013], [0063]). Uno et al. further teaches that the topcoat layer is made of a solvent-based composition containing a water- or alkali-resistant resin and an organic solvent so as to protect the underlying ink layer from coming into contact with water ([0014], [0031], [0036]-[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plastic label of Ishida et al. by using an organic solvent based ink composition for the protective printing layer, as taught by Uno et al., in order to provide sufficient protection for the underlying ink layers.
Regarding claim 2, Ishida et al. in view of Uno et al. teaches all of the limitations of claim 1 above, and Ishida et al. further teaches that the plastic label (1) further comprises another printing layer (3) which is directly formed on part of the label base material such that part of the transparent printing layer (4; water-based ink layer) is formed on the other printing layer (Fig. 1, [0183]-[0184]).
Although Ishida et al. teaches that the other printing layer contains a binder resin and a colorant, where the binder resin is not particularly limited and can be a resin used as a binder resin in a known printing ink, such as the binder resin contained in an oil-based ink ([0185]-[0186]), the reference does not expressly teach that the other printing layer is a solvent-based ink layer.
However, Ishida et al. does further teach that the oil-based ink contains a binder resin and an organic solvent as essential components, where the organic solvent serves as a dispersion medium ([0037], [0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate solvent for use with the binder resin and colorant of the other printing layer, such as an organic solvent, as taught by Ishida et al., in order to disperse the binder resin and colorant to form an ink.
Regarding claim 3, Ishida et al. in view of Uno et al. teaches all of the limitations of claim 2 above, and Ishida et al. further illustrates that a window zone surrounded by the other printing layer (3; third solvent-based ink layer) is formed on the label substrate (2; label base material), wherein the transparent printing layer (4; water-based ink layer) is formed in the window zone and is formed on the back side of the other printing layer ([0193], see annotated Fig. 1 below).

    PNG
    media_image2.png
    316
    520
    media_image2.png
    Greyscale

Fig. 1 in Ishida et al. (JP 6499462) annotated to show the window zone surrounded by the other printing layer (3), formed on the label substrate (2), and covered with transparent printing layer (4).

Regarding claim 4, Ishida et al. in view of Uno et al. teaches all of the limitations of claim 3 above, but the combination of references does not expressly teach that an entirety of an edge of a zone where the water-based ink layer is formed is disposed on the back side of the third solvent-based ink layer.
However, Ishida et al. does further teach that the transparent printing layer (4; water-based ink layer) serves to enhance the metallic glossiness of the metal pigment-containing printing layer, wherein such improvements in the appearance of the plastic label are achieved by forming the transparent printing layer between the other printing layer and the metal pigment-containing printing layer ([0004], [0006], [0190]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the transparent printing layer in any desired shape, including a shape meeting the claimed configuration, as long as the transparent printing layer covers the entirety of the metal pigment-containing printing layer in order to achieve the desired aesthetic appearance for the plastic label.
Regarding claims 11 and 19, Ishida et al. in view of Uno et al. teaches all of the limitations of claims 1 and 2 above, and Ishida et al. further teaches that the oil-based ink of the metal pigment-containing printing layer (5; second solvent-based ink layer) can contain a curing agent so as to have curability ([0099], [0164], [0208]).

Claims 5-8, 10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (JP 6499462, machine translation via EPO provided) in view of Uno et al. (JP 2001-296805, cited on IDS) as applied to claims 1 and 2 above, and further in view of Nakashima et al. (US 6,228,804, previously cited).
Regarding claims 5-7 and 16, Ishida et al. in view of Uno et al. teaches all of the limitations of claims 1 and 2 above. Although Ishida et al. teaches that the aqueous ink of the transparent printing layer (4; water-based ink layer) may contain additives such as a colorant (e.g. coloring pigment, fluorescent pigment, dye, or the like) ([0031]), the combination of references does not expressly teach that the water-based ink layer contains microcapsules.
However, in the analogous art of printed color-changing materials, Nakashima et al. teaches a variety of configurations of a color-change material (1) comprising a reversibly thermochromic layer (2, 21) (Abstract, Figs. 1-9). Nakashima et al. teaches that these color-change materials can effectively exhibit a complex color change effect by thermally changing their colors with changing ambient temperatures, and can be used in a wide variety of applications such as designs, ornaments, toys, etc. (col 1, Ln 23-51).
Nakashima et al. teaches that the reversibly thermochromic ink for forming the reversibly thermochromic layer is a water-based ink that comprises a microcapsular pigment containing a reversibly thermochromic material (heat sensitive microcapsules) (col 13, Ln 11-48). Nakashima et al. teaches that the thermochromic material can be made chemically and physically stable by microencapsulation, and that the microcapsules suitable for use in such printing applications generally have a particle diameter from 0.1 to 100 µm (col 3, Ln 55-col 4, Ln 2), which overlaps the range of claim 7. Similar to Ishida et al., Nakashima et al. also teaches that the reversibly thermochromic layer can contain additional colorants such as fluorescent dyes and pigments as necessary to achieve a wider variety of color tones (col 10, Ln 59-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label of Ishida et al. in view of Uno et al. by providing reversibly thermochromic microcapsules in the water-based ink layer, as taught by Nakashima et al., in order to create a complex color-change effect where the color of the water-based ink can be adjusted by changing the ambient temperature of the label.
Regarding claims 8 and 17, Ishida et al. in view of Uno et al. and Nakashima et al. teaches all of the limitations of claims 6 and 7 above. Ishida et al. further teaches that the metal pigment-containing printing layer (5; first solvent-based ink layer) contains a metal pigment to impart metal glossiness and that the protective printing layer (6; second solvent-based ink layer) is a white background layer ([0126]-[0128], [0194]), thus the metal pigment-containing printing layer and the protective printing layer are both opaque print layers.
Regarding claim 10, Ishida et al. in view of Uno et al. and Nakashima et al. teaches all of the limitations of claim 8 above. As noted above, the combination of Ishida et al., Uno et al., and Nakashima et al. teaches a water-based ink layer containing reversibly thermochromic microcapsules. Nakashima et al. further teaches that the water-based reversibly thermochromic ink may undergo a reversible color change between a colorless and a colored state or between a colored and a colorless state at a predetermined temperature (col 8, Ln 43-47; col 9, Ln 25-37; col 13, Ln 11-32).
As noted above, Ishida et al. further teaches that the protective printing layer (6; second solvent-based ink layer) is provided on the label substrate (2) so as to cover the other printing layer (3), the transparent printing layer (4), and the metal pigment-containing printing layer (5), and further teaches that the protective printing layer may be a colored background printing layer ([0193]-[0194]). Therefore, based on the configuration of the layers as illustrated in Fig. 1, when the transparent printing layer is colorless, the appearance of the label is determined by at least the other printing layer, the metal pigment-containing printing layer, and the protective printing layer. Similarly, when the transparent printing layer develops a color, the appearance of the label includes the protective printing layer as a background color.
Regarding claim 14, Ishida et al. in view of Uno et al. and Nakashima et al. teaches all of the limitations of claim 10 above. As noted above, Ishida et al. teaches that the plastic label (1) further comprises another printing layer (3) which is directly formed on part of the label base material such that part of the transparent printing layer (4; water-based ink layer) is formed on the other printing layer (Fig. 1, [0183]-[0184]).
Although Ishida et al. teaches that the other printing layer contains a binder resin and a colorant, where the binder resin is not particularly limited and can be a resin used as a binder resin in a known printing ink, such as the binder resin contained in an oil-based ink ([0185]-[0186]), the reference does not expressly teach that the other printing layer is a solvent-based ink layer.
However, Ishida et al. does further teach that the oil-based ink contains a binder resin and an organic solvent as essential components, where the organic solvent serves as a dispersion medium ([0037], [0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate solvent for use with the binder resin and colorant of the other printing layer, such as an organic solvent, as taught by Ishida et al., in order to disperse the binder resin and colorant to form an ink.
Regarding claim 15, Ishida et al. in view of Uno et al. and Nakashima et al. teaches all of the limitations of claim 14 above, and Ishida et al. further illustrates that a window zone surrounded by the other printing layer (3; third solvent-based ink layer) is formed on the label substrate (2; label base material), wherein the transparent printing layer (4; water-based ink layer) is formed in the window zone and is formed on the back side of the other printing layer ([0193], see annotated Fig. 1 above).

Claims 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (JP 6499462, machine translation via EPO provided) in view of Uno et al. (JP 2001-296805, cited on IDS) and Nakashima et al. (US 6,228,804, previously cited) as applied to claim 6 above, and further in view of Kurze et al. (US 2007/0022901).
Regarding claim 9, Ishida et al. in view of Uno et al. and Nakashima et al. teaches all of the limitations of claim 6 above. Ishida et al. further teaches that the metal pigment-containing printing layer (5; first solvent-based ink layer) contains a metal pigment to impart metal glossiness and that the protective printing layer (6; second solvent-based ink layer) is a background layer containing, for example, a white pigment ([0126]-[0128], [0194]), thus the metal pigment-containing printing layer and the protective printing layer are both opaque print layers. Although Ishida et al. teaches that the metal pigment-containing printing layer contains a first coloring material in the form of a metal pigment and that the protective printing layer contains a second coloring material in the form of a colored pigment, the combination of references does not expressly teach that the first coloring material is the same as the second coloring material.
However, in the analogous art of printing inks, Kurze et al. teaches a metallic printing ink for use in printing high-quality packages or labels, wherein the liquid printing ink comprises an organic solvent, a polymeric binder, and at least two different effect pigments ([0003], [0013], [0043]). Similar to Ishida et al., Kurze et al. teaches that the printing ink comprises at least one metal effect pigment, such as a pigment consisting of  aluminum, copper, zinc, tin, or alloys thereof [0022]. Kurze et al. further teaches that the printing inks can optionally comprise conventional colored pigments in addition to the metal effect pigment in order to achieve further optical effects ([0039]-[0040], [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label of Ishida et al. in view of Uno et al. and Nakashima et al. by including an additional coloring material in the metal pigment-containing printing layer, as taught by Kurze et al., such as the same coloring material as used for the protective printing layer, according to the desired aesthetic appearance of the label.
Regarding claim 18, Ishida et al. in view of Uno et al., Nakashima et al., and Kurze et al. teaches all of the limitations of claim 9 above. As noted above, the combination of Ishida et al., Uno et al., and Nakashima et al. teaches a water-based ink layer containing reversibly thermochromic microcapsules. Nakashima et al. further teaches that the water-based reversibly thermochromic ink may undergo a reversible color change between a colorless and a colored state or between a colored and a colorless state at a predetermined temperature (col 8, Ln 43-47; col 9, Ln 25-37; col 13, Ln 11-32).
As noted above, Ishida et al. further teaches that the protective printing layer (6; second solvent-based ink layer) is provided on the label substrate (2) so as to cover the other printing layer (3), the transparent printing layer (4), and the metal pigment-containing printing layer (5), and further teaches that the protective printing layer may be a colored background printing layer ([0193]-[0194]). Therefore, based on the configuration of the layers as illustrated in Fig. 1, when the transparent printing layer is colorless, the appearance of the label is determined by at least the other printing layer, the metal pigment-containing printing layer, and the protective printing layer. Similarly, when the transparent printing layer develops a color, the appearance of the label includes the metal pigment-containing printing layer and the protective printing layer as a background color.
Regarding claim 20, Ishida et al. in view of Uno et al., Nakashima et al., and Kurze et al. teaches all of the limitations of claim 18 above. As noted above, Ishida et al. teaches that the plastic label (1) further comprises another printing layer (3) which is directly formed on part of the label base material such that part of the transparent printing layer (4; water-based ink layer) is formed on the other printing layer (Fig. 1, [0183]-[0184]).
Although Ishida et al. teaches that the other printing layer contains a binder resin and a colorant, where the binder resin is not particularly limited and can be a resin used as a binder resin in a known printing ink, such as the binder resin contained in an oil-based ink ([0185]-[0186]), the reference does not expressly teach that the other printing layer is a solvent-based ink layer.
However, Ishida et al. does further teach that the oil-based ink contains a binder resin and an organic solvent as essential components, where the organic solvent serves as a dispersion medium ([0037], [0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate solvent for use with the binder resin and colorant of the other printing layer, such as an organic solvent, as taught by Ishida et al., in order to disperse the binder resin and colorant to form an ink.

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 2-4, 9, 10, 14-16, and 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicant's amendments to claims 1, 2, 9, 10, 15, 18, and 20 in the response filed June 27, 2022.
However, the previous rejection of claim 18 for omitting essential elements is maintained, as it remains unclear how the second solvent-based ink is visible when the first solvent-based ink is opaque. Furthermore, in light of the amendments to claim 1, new issues under 35 U.S.C. 112(b) are presented in the office action above.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant's arguments, see pages 9-10 of the remarks filed June 27, 2022 have been fully considered but they are not persuasive.

The Applicant argues on page 9 of the remarks that Uno et al. fails to disclose that the first solvent-based ink layer and the second solvent-based ink layer are both organic solvent-based ink layers and that the water-based ink layer is directly formed on part of the label base material.
This argument is not persuasive. As explained in the prior art rejections above, Uno et al. teaches that the water-based inks (2a, 2b) each contain a binder resin and a water-based solvent as the vehicle for coloring agents such as dyes or pigments, wherein the water-based solvent includes water and a mixed solvent of water and a water-miscible organic solvent [0021]. Since the claims do not specify a particular amount of water or organic solvent that must be included in the water-based ink layer and solvent-based ink layer, the water-based ink printing layer (2a) which includes water is considered to meet the limitations directed to the claimed water-based ink layer, and the water-based ink printing layer (2b) which includes organic solvent is considered to meet the limitations directed to the claimed first solvent-based ink layer.

The Applicant further argues on page 9 of the remarks that none of the cited references discloses the limitations requiring that a water-based ink layer is directly formed on part of the label base material and has a large number of halftone dots reproducibility of 50 to 95%, wherein the thickness of the water-based ink layer varies at each halftone dot.
This argument is not persuasive. As explained in the prior art rejections above, both Uno et al. and Arai et al. expressly teach water-based ink layers – water-based ink printing layer (2a) in Uno et al. and fluorescent ink layer (12) in Arai et al. – which are formed in discrete spots directly on the label base material, thus meeting the limitations requiring that the water-based ink layer is directly formed on part of the label base material and has a large number of halftone dots. As previously explained in paragraphs 33-34 and 39-40 of the Non-Final office action mailed on 03/03/2022, the claimed halftone dot reproducibility of the water-based ink layer is inherently achieved by the materials used for the water-based ink layer and the label base material.
With respect to the claimed variation in thickness of the water-based ink layer at each halftone dot, it is noted in the rejections above that the instant specification appears to recognize that the thickness variation is inherently present when the halftone dot reproducibility falls within the claimed range (see [0009] and [0050]). It is further noted that the magnitude of variation in thickness is not specifically claimed, and that one of ordinary skill in the art would recognize that slight variations of thickness would inherently occur due to inhomogeneity of the ink or across the substrate surface. 

In light of the amendments to the claims, Ishida et al. is used as a primary reference in combination with Uno et al. to address the newly added limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785